FILED
                           NOT FOR PUBLICATION
                                                                            AUG 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHARDE EVANS, on behalf of herself,              No. 14-16566
and all others similarly situated,
                                                 D.C. No. 2:10-cv-01224-JCM-
              Plaintiff - Appellant,             VCF

 v.
                                                 MEMORANDUM*
WAL-MART STORES, INC.,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted July 8, 2016
                            San Francisco, California

Before: SILVERMAN and NGUYEN, Circuit Judges and ANELLO,** District
Judge.

      Charde Evans appeals the district court’s grant of summary judgment

regarding her claims for “waiting time” penalties pursuant to Nevada Revised


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
Statutes §§ 608.040 and 608.050. We have jurisdiction under 28 U.S.C. § 1291,

and review de novo. See Szajer v. City of Los Angeles, 632 F.3d 607, 610 (9th Cir.

2011). We reverse and remand.

      Wal-Mart employed Evans as an hourly stocker and cashier. At times,

Evans worked more than one eight-hour shift within a twenty-four-hour period or

more than forty hours in a workweek, entitling her to overtime pay under Nevada

law. After Evans filed suit, Wal-Mart settled her claims for unpaid overtime with

the Nevada Labor Commissioner. Although the Commissioner’s order does not

address Evans’s claims for waiting time penalties, the district court granted

summary judgment on grounds that waiting time penalties are only available when

an employer fails to timely pay the “contractually agreed upon wage,” not statutory

overtime pay.

      The Labor Commissioner’s order does not reference waiting time penalties,

and therefore does not dispose of Evans’s waiting time penalty claims. We

conclude that overtime pay is a form of wages under Nevada law. See Nev. Rev.

Stat. § 608.012 (defining wages as “[t]he amount which an employer agrees to pay

an employee for the time the employee has worked, computed in proportion to

time”). Overtime pay is also a form of compensation under § 608.040. See Nev.



                                          2                                     14-16566
Rev. Stat. § 608.040 (providing for waiting time penalties for failure to pay wages

or compensation). Wal-Mart conceded at oral argument that Evans was employed

pursuant to an oral contract of employment, so Evans is also entitled to seek

waiting time penalties under § 608.050. See Nev. Rev. Stat. § 608.050 (providing

for waiting time penalties “in the sum agreed upon in the contract of

employment”).

      Appellant’s motion for judicial notice is DENIED.

REVERSED AND REMANDED.




                                          3                                     14-16566